          Case 2:20-mj-00122-EFB Document 9 Filed 09/03/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     ANDREY SLOBODA
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                 ) Case No. 2:20-mj-122-EFB
11    In the Matter of the Extradition of        )
                                                 ) STIPULATION AND ORDER TO CONTINUE
12                                               ) BAIL HEARING
            ANDREY SLOBODA                       )
13                                               )
                                                 )
14                                               )
                                                 )
15                                               )
                                                 )
16
             IT IS HEREBY STIPULATED by and between the parties, through their respective
17
     counsel, Justin Lee, Assistant United States Attorney, attorney for Plaintiff United States of
18
     America, and Hannah Labaree, Assistant Federal Defender, attorney for Andrey Sloboda, that
19
     the bail hearing set for September 4, 2020 at 2:00 p.m. be continued to September 10, 2020 at
20
     2:00 p.m., before the Honorable Judge Kendall J. Newman. The reason for the continuance is to
21
     permit Mr. Sloboda additional time to gather information supporting a request for release from
22
     custody.
23
     //
24
25
     //
26
27
     //
28

                                                     -1-
       Case 2:20-mj-00122-EFB Document 9 Filed 09/03/20 Page 2 of 3


1
2    Dated: September 2, 2020
                                       HEATHER E. WILLIAMS
3                                      Federal Defender
4
                                       /s/ Hannah Labaree
5                                      HANNAH LABAREE
                                       Assistant Federal Defender
6                                      Attorney for Defendant
                                       ANDREY SLOBODA
7
     Dated: September 2, 2020
8                                      MCGREGOR SCOTT
                                       United States Attorney
9
10                                     /s/ Justin Lee
                                       JUSTIN LEE
11                                     Assistant United States Attorney
                                       Attorney for Plantiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
       Case 2:20-mj-00122-EFB Document 9 Filed 09/03/20 Page 3 of 3


1                                                 Order
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefore, orders the September 4, 2020 bail hearing shall be continued until
4
     September 10, 2020, at 2:00 p.m., before Magistrate Judge Delaney.
5
6
     Dated: September 2, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
